This case was not argued orally but was submitted on briefs. It is entitled an equity appeal. But comprehensible record of the appeal has not been furnished by the appellant. There is absence of the substance of the material pleadings on which the parties rely, and of the decree appealed from. As record, nothing has been filed excepting what purports to be a transcript of the notes of a stenographer of testimony *596given on trial of an action between persons who presumably are the same persons engaged in litigious experience here. Even the transcript is without the clerk’s certification. It is almost superfluous to add that, for want of an accompanying intelligible record, the appeal has not arguable status, and for that reason should be summarily dismissed.
McLean, Fogg & Southard, for plaintiff.
Arthur Ritchie, for defendant.
Still, it may not be amiss now to say, with a view to ending controversy, on the aspect of its merits, that the briefs of counsel tend to relate the aforesaid transcript to this particular case. From a reading of the transcript and the briefs it would seem that the plaintiff, by his bill for that purpose, sought to set aside, as null and inoperative for want of delivery, a deed of certain real estate in Lincoln County, which he had executed to the defendant, a daughter of his, as grantee; and which, without intent on his part, to make that document effective to invest her with title to the property it described, he caused to be recorded in the registry there. If this be the fact, and also it be true that, upon hearing, a single Justice entered decree sustaining plaintiff’s bill and granting relief as prayed, then no reason is by this court perceived why such decree should be disturbed. Appeal dismissed, with costs.